813 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mr. Claxton BROOKS, Jr., (212-44-0559), Appellant,v.Margaret M. HECKLER, Secretary, Department of Health andHuman Services, Appellee.
No. 86-2015.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1986.Decided Oct. 10, 1986.

Before RUSSELL, HALL and SPROUSE, Circuit Judges.
Claxton Brooks, Jr., appellant pro se.
John G. Douglass, Assistant United States Attorney;  Ronald A. Gonya, Randolph W. Gaines, Office of General Counsel, Department of Health and Human Services, for appellee.
PER CURIAM.


1
Appellant, Claxton Brooks, Jr., filed a complaint in the district court seeking review under 42 U.S.C. Sec. 405(g) of a denial of disability insurance benefits.  The district court's judgment against Brooks was entered on September 9, 1985.  Brooks did not file his notice of appeal until December 13, 1985.


2
Federal Rule of Appellate Procedure 4(a)(1) requires the filing of a notice of appeal within sixty days of the entry of judgment from which appeal is taken in cases in which the United States or an agency thereof is a party.  Federal Rule of Appellate Procedure 4(a)(5) permits the district court to extend by 30 days the time for filing a notice of appeal upon a showing of excusable neglect or good cause.  The rules do not permit any further extension.  Since Brooks' notice of appeal was filed more than 90 days after the entry of judgment by the district court, this Court lacks jurisdiction to consider the appeal.


3
DISMISSED.